Case 1:21-cr-00103-WS-MU Document 33 Filed 09/13/21 Page 1 of 1          PageID #: 106



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

   UNITED STATES OF AMERICA                :

   vs.                                     : CRIMINAL NO.: 21-00103-WS-MU

   LEDERRICK DAYSHAWN COLLIER              :


                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT


         Pursuant to the Report and Recommendation of the United States

   Magistrate Judge (Doc. 26) and without any objection having been filed by the

   parties, the plea of guilty by the Defendant to Count One of the Indictment,

   charging a violation of Title 18 U.S.C. § 922(g)(1) – Felon in Possession of a

   Firearm, is now accepted and the Defendant is adjudged guilty of such offense. A

   sentencing hearing has been scheduled for October 26, 2021, at 10:00 a.m., under

   separate order.

         DONE and ORDERED this 13th day of Septembert 2021.




                                    s/WILLIAM H. STEELE
                                    UNITED STATES DISTRICT JUDGE
